Citation Nr: 1200377	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  07-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot disorder.  

2.  Entitlement to service connection for a left ankle disorder.  

3.  Entitlement to service connection for a kidney disorder.  

4.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from September 1987 to September 1991.  He had additional service with the Army National Guard.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in part, denied service connection for a left foot and ankle disorder, a kidney disorder, bilateral hearing loss, and tinnitus.  For reasons that will become apparent, the Board has separated the issues of entitlement to service connection for left foot and left ankle disorders.  

The case was previously before the Board in March 2011.  At that time, the issues on appeal, in addition to the issue of service connection for tinnitus, were remanded for further development of the evidence, including obtaining VA medical records and scheduling VA examinations.  As will be detailed in this decision, the development was accomplished.  Service connection for tinnitus was granted by a September 2011 rating decision.  


FINDINGS OF FACT

1.   The Veteran sustained a fracture of the left second metatarsal in May 1988; current X-ray studies demonstrate a separated fragment of bone at the cuboid, probably from old trauma.  

2.   The Veteran sustained an injury of the left ankle during service.  

3.   On reserve examination in 1993, clinical evaluation of the left lower extremity was normal.  

4.   The Veteran did not continuously manifest symptoms of a disorder of the left ankle in the years after service or until 2010.  

5.   A chronic disorder of the left ankle is not shown to have been caused by any in-service event; chronic residuals of a fracture of the left 2nd metatarsal are related to active service.  

6.   The Veteran was noted to have genitourinary complaints during service that were not demonstrated on examination for reserve purposes in 1993.  

7.   A chronic kidney disorder is not shown during service.  

8.   The Veteran did not continuously manifest chronic symptoms of a kidney disorder in the years after service.  

9.   The Veteran's current genitourinary complaints are most likely related to benign prostatic hypertrophy, which was not manifested until many years after service.  

10.   Benign prostatic hypertrophy is not caused by any in-service event.  

11.   Throughout the appeal, the Veteran's audiometric pure tone thresholds and speech recognition scores have not met the VA criteria for bilateral hearing loss.  


CONCLUSIONS OF LAW

1.   Residuals of a fracture of the left 2nd metatarsal were incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

2.   A left ankle disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.   A chronic kidney disorder was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

4.   Bilateral hearing loss was neither incurred in nor aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  An October 2005 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  A March 2006 letter informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded VA medical examinations in connection with his claim, most recently pursuant to remand by the Board, in May and July 2011.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinions obtained are adequate. The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records. The examiner also provided a detailed rationale for the opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor his representative has challenged the adequacy of the examination obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  



Service Connection for a Left Foot Disorder

Review of the Veteran's STRs shows that the Veteran sustained an injury of his left foot and ankle during service in May 1988.  At that time, an X-ray study showed a fracture bone of the second metatarsal.  The foot was splinted.  The Veteran was afforded a VA examination in July 2011.  At that time, X-ray studies of the left foot showed a small separated fragment of bone at the cuboid, probably from old trauma.  The Board finds that the demonstration of an in-service fracture, with current demonstration of injury residuals in the left foot are sufficient to establish that the Veteran has a chronic left foot disorder that is of service onset.  With the resolution of reasonable doubt, service connection for residuals of a left foot injury, a metatarsal fracture, is warranted.  

Service Connection for a Left Ankle Disorder

The Veteran contends that service connection should be established for a disability of the left ankle.  He believes that this originated as a result of an injury that the Veteran sustained during service.  

After review of the record, the Board finds that, while the Veteran did sustain an injury of the left ankle during service, no chronic disease or injury residuals were demonstrated while he was on active duty.  In this regard, it is noted that the STRs show that the Veteran injured his left ankle while playing basketball in May 1988.  He was again treated for a left ankle strain in June 1988.  The STRs show no further complaints or manifestations of an ankle disorder and on examination for reserve purposes that was performed in 1993, clinical evaluation of the lower extremities was normal.  

The Board finds that the Veteran did not continuously manifest symptoms of a disorder of the left ankle in the years after service.  The Veteran has not contended, nor does the record show that he had continuous manifestations of left ankle pain or other disability over the years.  VA and private outpatient treatment records from 2004 do not include complaints of a left lower extremity disorder until 2010 when left ankle arthralgia was assessed.  Thus, continuity of symptomatology that could show a chronic disorder of service onset is not demonstrated in the record.  

The Board finds that the Veteran's left ankle disorder, assessed in the record as left ankle arthralgia or left ankle sprain, is not shown to be related to service, including to the injury sustained while the Veteran was on active duty.  The Veteran was examined pursuant to remand by the Board in July 2011.  After review of the medical records and examination, the examiner rendered an opinion that it was less likely as not that the current left ankle disorder was caused by or a result of his previous military service.  The examiner pointed out that recent left ankle X-ray studies showed no specific post-traumatic osteoarthritic changes or previous fracture and that the Veteran denied any specify treatment for a left ankle disability since discharge from service.  The Veteran was currently employed in an occupation that required increased walking and that his occupation and other activities since discharge from the military were more likely the cause of the left ankle complaints.  

The only medical opinion in the record is to the effect that the current left ankle complaints are more likely caused by factors other than the injury that the Veteran sustained during service, and given the fact that the Veteran does not report, and the contemporaneous medical evidence does not demonstrate, continuing complaints and treatment since service, the Board finds that the weight of the evidence is against the claim and service connection must be denied.  

Service Connection for a Kidney Disorder

The Veteran contends that service connection should be established for a chronic kidney disorder.  He asserts that the onset of this disability was marked by irritation and postvoid dribbling that was noted in service  

After review of the record, the Board finds that, while the Veteran was noted to have genitourinary complaints during service, a chronic kidney disorder is not shown during service.  Review of the STRs shows that he was treated at the urology clinic in October 1989 for discomfort during intercourse and recurrent discharge.  He wished to be evaluated for a circumcision.  A cystoscopy performed in August 1990 was normal.  On examination for reserve purposes, conducted in 1993, clinical evaluation of the genitourinary system showed only an atrophic right testicle, a disability unrelated to this appeal.  

The Board finds that the Veteran did not manifest continuous symptoms of a chronic kidney disability in the years following active duty.  Once again, the Veteran does not report continuing symptoms since service and private treatment records dated in 2004 show that the Veteran had complaints of trouble urinating.  An intravenous pyelogram (IVP)that was performed was interpreted as normal.  The impression was overactive bladder, perhaps with bladder neck obstruction.  These records did not include an opinion relating these complaints to service.  

The Board finds that the Veteran's current disability, assessed in the record as benign prostatic hypertrophy, is not shown to be related to service, including to the complaints noted while the Veteran was on active duty.  The Veteran was examined pursuant to remand by the Board in July 2011.  After review of the medical records and examination, the examiner rendered an opinion that it was less likely as not that the current disability was related to service.  The examiner stated that the current symptoms and complaints were likely related to an enlarged prostate, with examination showing a 3+ prostate with obstructive urinary complaints.  It is less likely as not that any claimed kidney condition was caused by, or a result of, the Veteran's previous military service which was 21 years earlier.  

As with the left ankle, the only medical opinion in the record regarding the Veteran's voiding disorder is to the effect that the current complaints are more likely caused by an enlarged prostate that is not related to service and given the fact that the Veteran does not report, and the contemporaneous medical evidence does not demonstrate, continuing complaints and treatment since service, the Board finds that the weight of the evidence is against the claim and service connection must be denied.  



Service Connection for Hearing Loss

The Veteran contends that he has a bilateral hearing loss that had its onset as result of acoustic trauma to which he was exposed while he was on active duty.  Service connection for impaired hearing shall not be established when the hearing status meets pure tone and speech recognition criteria.  Hearing status shall not be considered service connected when the thresholds for the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 hertz are all less than 40 decibels; thresholds for at least three of these frequencies are 25 decibels or less; and speech recognition scores used in the Maryland CNC tests are 94 percent or better.  38 C.F.R. § 3.385. 

"Audiometric testing measures threshold hearing levels (in decibels (dB)) over a range of frequencies (in Hertz (Hz); the threshold for normal hearing is from 0 to 20 dB, and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Board has reviewed the entire evidence of record, including audiometric evaluations performed at entry into service, during service, on examination for reserve purposes in September 1993, and on VA examination in January and May 2011.  On all evaluations, pure tone air conduction threshold levels were normal at all tested frequencies.  See 38 C.F.R. § 3.385.  On examination by VA in January 2011 speech discrimination scores were 100 percent correct.  Testing in May 2011 showed speech recognition scores that were 96 percent correct.  Thus, the record shows that the Veteran has not manifested any hearing loss at any time.  Id.  In the absence of proof of a current disability there is no valid claim of service-connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, service connection for bilateral hearing loss is not warranted.







ORDER

Service connection for residuals of a 2nd metatarsal fracture of the left foot is granted.  

Service connection for a left ankle disorder is denied.  

Service connection for a chronic kidney disorder is denied.  

Service connection for bilateral hearing loss is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


